PER CURIAM.
In this appeal, the appellee, Department of Business and Professional Regulation, concedes error and acknowledges that the final order suspending John Dellicarpini’s contracting license, and ordering him to repay the Construction Industries Recovery Fund in the amount of $24,900.00, should be reversed. Likewise, the Department concedes that Dellicarpini is entitled to attorney’s fees and costs, pursuant to section 57.111, Florida Statutes (2002). *537Both parties have indicated they have reached a stipulation regarding the appropriate amount of fees and costs due, and the Department shall award this amount upon remand. In the event the parties are unable to agree to this amount, the matter shall be referred to the Division of Administrative Hearings for resolution.
REVERSED AND REMANDED.
FARMER, C.J., WARNER and GROSS, JJ., concur.